487 F.2d 518
Abdel-Razek A. ABOUEL-NOUR, Plaintiff-Appellee,v.U. S. DEPARTMENT OF LABOR, REGIONAL MANPOWER ADMINISTRATOR,ATLANTA, GEORGIA, Defendant-Appellant.
No. 73-2916 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 18, 1973.

Falton O. Mason, Jr., Asst. U. S. Atty., H. M. Ray, U. S. Atty., Oxford, Miss., William Kilberg, Sol. of Labor, U. S. Dept. of Labor, Washington, D. C., Beverley R. Worrell, Reg. Sol., U. S. Dept. of Labor, Atlanta, Ga., John L. Murphy, Chief Gov. Regulations Sect-Cr. Div., James P. Morris, Atty., Washington, D. C., for defendant-appellant.
Ralph E. Rood, Columbus, Miss., for plaintiff-appellee.
Before BELL, GODBOLD and GEE, Circuit Judges.
PER CURIAM:


1
Appellee brought this suit to obtain review, pursuant to the Administrative Procedure Act, 5 U.S.C.A. Sec. 701 et seq., of appellant's decision denying certification that there were no "qualified, able, willing, and available" workers in the United States to perform a teaching job he then held and wished to take permanently.  Under 8 U.S.C.A. Sec. 1182(a)(14) such certification was needed if appellee was to be issued an immigrant visa.


2
The record shows that after filing the district court complaint, but before that court's decision, appellee departed the United States; subsequently, his family left to join him.  Since that time, appellee has failed to respond to numerous letters from his counsel below, and to two letters from the clerk of this court.  He also has failed to file a brief on this appeal.


3
The record strongly suggests that appellee has given up his efforts to obtain an immigrant visa.  If so, there would be no case or controversy over which the federal courts could take jurisdiction.  We therefore remand to the district court for a factual inquiry into whether this case is moot.  Should that court determine that it is, then it must vacate its judgment and dismiss appellee's complaint.


4
Remanded with direction.



*
 Rule 18, 5 Cir., see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409